Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 2 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2. The unit “sccm,” which stands for standard cubic centimeters/minute, requires a reference “standard” temperature and pressure. But there are many different reference standards, such as the IUPAC 0°C and 1 bar of pressure, NIST’s 20°C and 1 atmosphere of pressure, the International Standard Metric Conditions of 15°C and 1 atmosphere of pressure. The flow rate of “sccm” can vary widely depending upon the reference standard used. 
The specific reference standard is not specified in the claim and in the specification. Thus it is unclear which reference standard is being used and what kind of “sccm” is being claimed. Thus the claim is indefinite.
The Examiner did not see any reference standard articulated in the specification and thus recommends cancelling the claim, assuming this is indeed the case.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lee et al., U.S. Patent App. Pub. No. 2007/0004164 A1 [hereinafter Lee]; Zhang et al., CN 109252195 A; Henuset, U.S. Patent App. Pub. No. 2004/0173468 A1; Shen et al., CN 110158066 A; and alternatively Huang et al., U.S. Patent App. Pub. No. 2012/0001303 A1 [hereinafter Huang]. Machine translations were used for Zhang et al. [hereinafter Zhang], Shen et al. [hereinafter Shen].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Lee
A manufacturing method of aluminum nitride, comprising: …
annealing (annealing with nitrogen gas; Lee [0044]-[0048], figs. 2B-2C) the aluminum (aluminum layer 34; id.) on the workpiece (semiconductor 30 and/or poly-silicon layer 32; id.) to form aluminum nitride (aluminum nitride formed; id.).
II. Electroplating – Zhang and alternatively Huang
Lee is silent on providing an electrolyte comprising choline chloride, urea, aluminum chloride …; disposing a workpiece, wherein at least a part of the workpiece is in contact with the electrolyte; heating the electrolyte to within 60 °C to 95 °C; and applying an operating current to electroplate aluminum onto the workpiece.
However, Lee does teach that any conventional method may be used to form the aluminum layer, such as CVD and PVD. Lee [0044]. Huang teaches that CVD, PVD, and electroplating were all known methods to form an aluminum layer, making them all known substitutes for each other. Huang [0019].
Zhang teaches a method comprising:
providing an electrolyte comprising choline chloride, urea, aluminum chloride (step S2: choline chloride to urea in a 1:2 molar ratio and hexahydrate aluminum chloride; Zhang abstract, p. 2 step S2);
disposing a workpiece, wherein at least a part of the workpiece is in contact with the electrolyte (fixing substrate as the cathode into the electrolyte; Zhang abstract, p. 2 step S3, p. 3 step S31, p. 4 embodiment 2 step 3 and embodiment 3 step 2);
heating the electrolyte to within 60 °C to 95 °C (70-80°C; Zhang p. 3 step S32);
applying an operating current to electroplate aluminum onto the workpiece (electroplating aluminum; Zhang abstract, p. 2 step S3, p. 3 step S32).
Zhang teaches the method comprising operating a current density at 1-2 mA/cm2. Zhang p. 3 step S32.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Zhang’s electroplating aluminum method to yield the predictable result of having a suitable method for forming the aluminum layer. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s PVD or CVD method with Zhang’s electroplating aluminum method to yield the predictable result of having a suitable method for forming the aluminum layer as taught by Huang.
III. Boric Acid – Henuset
Lee is silent on boric acid.
However, Henuset teaches that boric acid may be added to an organic aluminum electrolyte as a conductive additive in a concentration of 0-50 g/L. Henuset title, abstract, [0024], [0042], [0046].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Henuset’s boric acid to add a conductive additive.
IV. Ascorbic acid – Shen and Henuset
Lee is silent on ascorbic acid.
However, Henuset teaches that oxygen can contaminate the electrolyte and “may lead to deposit non-uniformity, porosity, galling, pitting, blistering and may even result in no deposition at all.” Henuset [0025].
Shen teaches a method of using ascorbic acid at 0-20 g/L in an electroplating solution to remove dissolved oxygen. Shen abstract, pp. 2-5.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Shen’s ascorbic acid in order to remove dissolved oxygen which otherwise “may lead to deposit non-uniformity, porosity, galling, pitting, blistering and may even result in no deposition at all.”

Claim 4. The manufacturing method of aluminum nitride of claim 1, wherein a current density of the operating current is within 1 mA/cm2 to 10 mA/cm2 (rejected for similar reasons stated in the claim 1 rejection).

Claim 5. The manufacturing method of aluminum nitride of claim 1, wherein a molar ratio of choline chloride to urea in the electrolyte is 1:2 (rejected for similar reasons stated in the claim 1 rejection).

Claim 7. The manufacturing method of aluminum nitride of claim 1, wherein a molar concentration of boric acid in the electrolyte is from 0.7 M to 2 M (rejected for similar reasons stated in the claim 1 rejection).

Claim 8. The manufacturing method of aluminum nitride of claim 1, wherein a molar concentration of ascorbic acid in the electrolyte is from 0.025 M to 0.15 M (rejected for similar reasons stated in the claim 1 rejection).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee in view of Zhang, Henuset, Shen, and alternatively Huang as applied to claim 1 above, and further in view of Araki et al., JP 2004-093746 A. A machine translation was used for Araki et al. [hereinafter Araki].
Claim 2. Lee is silent on the manufacturing method of aluminum nitride of claim 1, wherein in the step of annealing the workpiece, 10 sccm to 30 sccm of nitrogen gas is introduced to anneal the workpiece in a nitrogen environment.
However, Araki teaches nitriding aluminum using a nitrogen gas flow rate of 10-40 sccm, which a person having ordinary skill in the art would recognize would be able to replenish consumed nitrogen. Araki p. 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Araki’s 10-40 sccm of nitrogen gas in order to replenish consumed nitrogen.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee in view of Zhang, Henuset, Shen, and alternatively Huang as applied to claim 1 above, and further in view of Suzuki et al., JP 2008-162855 A. A machine translation was used for Suzuki et al. [hereinafter Suzuki].
Claim 3. Lee is silent on the manufacturing method of aluminum nitride of claim 1, wherein an annealing temperature is within 250 °C to 450 °C.
But the annealing must take place at some temperature. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Suzuki teaches that nitriding aluminum may be done at 300-1200°C. Suzuki p. 3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s annealing to be done at Suzuki’s 300-1200°C to yield the predictable result of having a suitable temperature to anneal and nitride.
Alterantively, a result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Suzuki teaches that the temperature is a variable that achieves the recognized result of affecting whether nitriding happens, hence making it a result-effective variable. See Suzuki p. 3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee in view of Zhang, Henuset, Shen, and alternatively Huang as applied to claim 1 above, and further in view of Groechel et al., U.S. Patent App. Pub. No. 2018/0230616 A1 [hereinafter Groechel].
Claim 6. Lee is silent on the manufacturing method of aluminum nitride of claim 1, wherein a molar concentration of aluminum chloride in the electrolyte is from 0.005 M to 1 M.
However, Groechel teaches an aluminum chloride concentration of 1-5 mol/L is a suitable concentration for electroplating aluminum. Groechel [0008]-[0009], [0020], claim 6.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Lee’s aluminum chloride concentration of 1-5 mol/L to yield the predictable result of having a suitable aluminum chloride concentration to electroplate.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee in view of Zhang, Henuset, Shen, and alternatively Huang as applied to claim 1 above, and further in view of Izagirre Etxeberria et al., U.S. Patent App. Pub. No. 2016/0319449 A1 [hereinafter Izagirre], Dubin et al., U.S. Patent No. 5,972,192 [hereinafter Dubin], and Audren et al., U.S. Patent App. Pub. No. 2018/0363159 A1 [hereinafter Audren].
Claim 9. Lee is silent on the manufacturing method of aluminum nitride of claim 1, wherein the electrolyte further comprises saccharin, and a molar concentration of saccharin is from 0.03 M to 0.2 M.
However, Izagirre teaches the use of saccharin as a brightening agent in an aluminum electroplating bath. Izagirre abstract, [0050]-[0052]. Audren teaches that saccharin may be used in an amount between 3-8 g/L as a brightener. Audren [0029]. Dubin teaches that brightening agents improve uniformity. Dubin col. 7 ll. 19-24.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Audren’s saccharin at 3-8 g/L in the aluminum electroplating bath as taught by Izagirre in order to use as a brightening agent which improves uniformity as taught by Dubin.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee in view of Zhang, Henuset, Shen, and alternatively Huang as applied to claim 1 above, and further in view of Tayler et al., U.S. Patent App. Pub. No. 2020/0026138 A1 [hereinafter Taylor].
Claim 10. Lee is silent on the manufacturing method of aluminum nitride of claim 1, wherein the electrolyte further comprises graphene or graphene oxide, and molar concentrations of graphene and graphene oxide both are from 0.005 M to 0.05 M.
However, Taylor teaches that graphene enhances conductivity in the electrolyte. Taylor [0028].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Taylor’s graphene in order to enhance conductivity.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
A person having ordinary skill in the art would have recognized that increasing the molar concentration of a conductivity additive such as graphene would achieve the recognized result of affecting the conductivity of the electrolyte, hence making it a result-effective variable. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794